Citation Nr: 0736407	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a desmoid tumor of the right pelvis.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in December 2004 and May 2005.

The veteran's appeal also initially included the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), but the veteran withdrew this claim in 
September 2005.  The veteran also withdrew a request for a 
hearing on her appeal in January 2006.  See 38 C.F.R. 
§ 20.704(e) (2007).


FINDINGS OF FACT

1.  The neurological symptomatology resulting from the 
veteran's service-connected desmoid tumor of the right pelvis 
is no more than mild in degree.

2.  The veteran's service-connected disorders include 
dysthymia and status post abdominal hysterectomy with right 
fallopian tube and ovary removal, both 30 percent disabling; 
tendonitis of the left (minor) shoulder, evaluated as 20 
percent disabling; exfoliative dermatitis and a desmoid tumor 
of the right pelvis, both 10 percent disabling; and chronic 
low back pain, an inguinal hernia, and bilateral breast 
fibrodenoma, all zero percent disabling.

3.  The evidence of record does not reflect that the 
veteran's service-connected disorders preclude her from 
securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a desmoid tumor of the right pelvis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.124a 
Diagnostic Code 8526 (2007).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2003, October 2004, and March 2005.  As the veteran 
received VCAA notification  prior to the appealed rating 
decisions, this case raises no procedural concerns in view of 
the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
veteran's specific disability ratings, the effective dates 
for those ratings, and the combined disability rating were 
set forth in multiple rating decisions, most recently in May 
2005.  The Board finds that this action effectively satisfies 
VA's requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the claims at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to a higher initial evaluation for a desmoid 
tumor of the right pelvis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the RO has evaluated the veteran's 
desmoid tumor of the right pelvis by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526.  See 38 C.F.R. §§ 4.20, 4.27.  
Under this section, a 10 percent evaluation is assigned for 
mild incomplete paralysis of the anterior crural nerve 
(femoral).  Higher evaluations are warranted for moderate (20 
percent) and severe (30 percent) incomplete paralysis, and a 
40 percent evaluation is in order in cases of complete 
paralysis of the quadriceps extensor muscles.

The veteran has been examined on multiple occasions for her 
disability.  A July 2003 VA gynecological examination report 
indicates that she had abnormal gait and straight leg 
raising.  The tumor was noted to be stable, with "some 
limitation of her activities."  

During an October 2004 VA gynecological examination, the 
veteran reported pain in the right lower pelvis, noting that 
she could not stand or drive for prolonged periods of time.  

A November 2004 VA orthopedic examination report indicates 
that the veteran reported numbness on the anterior medial 
aspect of the right thigh, with weakness and difficulty 
driving.  At that time, she was not using a cane or crutch.  
Upon examination, there was decreased pinprick sensation of 
the anterior inner margin of the right thigh, with range of 
motion of the hip preserved.  The adductor magnus muscle on 
the right side was "slightly" weakened at 4/5.  The 
diagnostic impression was pelvic plexopathy with paresthesias 
into the right thigh region, with evidence of just mild 
reduction of endurance with sensory symptoms.  A sensory 
examination was noted to reveal hyperesthesia in the anterior 
medial aspect of the thigh, extending down into the mid-thigh 
region.  These findings provided a basis for the RO, in a 
January 2005 rating decision, to increase the evaluation for 
the veteran's disorder from zero to 10 percent, effective 
from the initial date of service connection in February 2003. 

The veteran's most recent VA physical examination was 
conducted in March 2005.  At that time, she reported that it 
occasionally felt like the right leg "goes to sleep," with 
no mention of the leg giving out when walking.  The 
examination revealed right hip forward flexion to 80 degrees 
with assistance and right straight leg rise to 30 degrees, 
"could not hold leg up and tremor."  A neurological 
examination, however, revealed the reflexes to be equal 
bilaterally, with decreased sensation in the right lower leg 
"at times" and no ataxia.  The examiner noted right groin 
pain related to desmoid tumor pressure on that area which 
could increase with "increased standing or walking."  

Given the above evidence, the Board finds no basis for an 
initial evaluation in excess of 10 percent for the veteran's 
desmoid tumor of the right pelvis.  While the  disability has 
been shown to result in some decreased sensation and groin 
pain on the right, there is no indication whatsoever that 
such impairment is more than mild in degree.  Notably, no 
ataxia has been noted with the veteran's gait, and she has 
not used any assistive devices.  

Moreover, the veteran has submitted no evidence showing that 
her service-connected disability has markedly interfered with 
her employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for a desmoid tumor of the right 
pelvis, and this claim must be denied.  38 C.F.R. § 4.7.

III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include dysthymia and status post abdominal hysterectomy with 
right fallopian tube and ovary removal, both 30 percent 
disabling; tendonitis of the left (minor) shoulder, evaluated 
as 20 percent disabling; exfoliative dermatitis and a desmoid 
tumor of the right pelvis, both 10 percent disabling; and 
chronic low back pain, an inguinal hernia, and bilateral 
breast fibrodenoma, all zero percent disabling.  The 
veteran's combined disability evaluation is 70 percent.  See 
38 C.F.R. § 4.16(a).  In the absence of a single evaluation 
of 40 percent or more, the 70 percent combined evaluation 
does not meet the schedular requirement for consideration of 
an award of TDIU rating under 38 C.F.R. § 4.16(a), and the 
question thus becomes whether there exists an extra-schedular 
basis to submit the veteran's TDIU claim for consideration 
under 38 C.F.R. § 4.16(b).

In this regard, the Board has considered the veteran's 
educational and employment background.  Her DD Form 214 
indicates that she has a high school education, and she 
reported in her December 2004 application that she last 
worked full-time in September 1999 and became too disabled to 
work in May 2001.  In her prior jobs, she worked in the field 
of security at casinos.

The Board has reviewed the veteran's recent medical 
examination reports for any indication that her service-
connected disabilities have precluded substantially gainful 
employment.  The physical examination reports cited in regard 
to the increased evaluation claim, however, contain no such 
information.  The veteran's July 2004 and March 2005 VA 
psychiatric examination reports indicate Global Assessment of 
Functioning (GAF) scores no lower than 60, which under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV) 
represents moderate symptoms.  Moreover, the March 2005 
report contains a notation that "this veteran is moderately 
impaired by her depressive disorder."  

A notation of "moderate symptoms for GAF" is also included 
in a June 2005 statement from the veteran's therapist.  While 
this therapist further rendered the opinion that the veteran 
met the criteria for PTSD, "chronic severe with delayed 
onset," service connection is not presently in effect for 
that disorder.  As noted above, the veteran withdrew her 
appeal for service connection for PTSD.

The Board is aware of the veteran's difficulties in seeking 
employment, as indicated in her December 2004 application and 
in her June 2005 Notice of Disagreement, in which her 
representative noted that she was forced to leave her 
previous casino job on account of her tumor pain.  That 
having been noted, the veteran, as a layperson, is unable to 
provide competent testimony as to matters which require 
medical expertise, such as the nature, extent, and etiology 
of his or her disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Additionally, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that her service-
connected disabilities render her unable to secure or follow 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against her claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen her claim at any time.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a desmoid tumor of the right pelvis is denied.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


